

FIRST AMENDMENT TO REVOLVING PROMISSORY NOTE


This FIRST AMENDMENT TO REVOLVING PROMISSORY NOTE (this “Amendment”), dated as
of February 11, 2011, is entered into between XO COMMUNICATIONS, LLC, a Delaware
limited liability company, as Borrower (the “Borrower”) and ARNOS CORP., as
Lender (the “Lender”).
 
RECITALS
 
A.           The Borrower and the Lender have entered into that certain
US$50,000,000 Revolving Promissory Note dated as of October 8, 2010 (the
“Note”).  Capitalized terms used herein and not defined shall have the meanings
ascribed to them in the Note.
 
B.           The Borrower has requested that the Lender amend certain provisions
of the Note to extend the final maturity thereof.  The Lender has agreed to such
amendments, subject to the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:
 
SECTION 1. Amendments to the Note.   The Note is hereby amended as follows:
 
All references to the words “October 8, 2011” contained in Section 3 of the Note
shall be amended to read “May 1, 2012”.
 
SECTION 2. Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or electronic mail shall be effective as delivery of a
manually executed counterpart of this Amendment.
 
SECTION 3. Governing Law.  This Amendment and the legality, validity and
performance of the terms hereof is made in accordance with and shall be
construed under the laws of the State of New York, without regard to the
conflicts of law principles thereof that would result in the application of any
law other than the law of the State of New York.
 
SECTION 4. Except as specifically amended hereby, all terms and provisions of
the Note shall remain unaltered and in full force and effect.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
 

 
BORROWER:
 
 
XO COMMUNICATIONS, LLC
               
 
     /s/ Laura W. Thomas     Name:  Laura W. Thomas     Title:    Senior Vice
President, Chief Financial Officer and Manager           Address:
13865 Sunrise Valley Drive
Herndon, Virginia 20171
Facsimile: 703-547-2025
Attention:  General Counsel
 

 
 
ACCEPTED AND AGREED
AS OF THE DATE FIRST
WRITTEN ABOVE:
 
LENDER:
 
ARNOS CORP.
 
 

  /s/ Edward E. Mattner
Name: Edward E. Mattner
Title: Authorized Signatory
   
Address:
c/o Icahn Associates Corp.
 
767 Fifth Avenue, 46th Floor
 
New York, New York  10153
 
Facsimile: 650-328-6345
 
Attention:  Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------

 
 






 